           Case 1:18-cv-07660-RA Document 81 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NEIL GONZALEZ,
                         Plaintiff,
                                                               No. 18-CV-7660 (RA)
                 v.
                                                                        Order
 METRO-NORTH COMMUTER
 RAILROAD,
               Defendant.


RONNIE ABRAMS, United States District Judge:

         On March 17, 2021, trial in this action will commence, following the selection of the

jury, in Courtroom 318 of the Thurgood Marshall United States Courthouse. Seating for

spectators in the courtroom itself is extremely limited in light of pandemic-related safety

precautions. Members of the public and press may access the trial remotely using the following

call-in number: Call-in Number: (888) 363-4749; Access Code: 1015508.

SO ORDERED.

Dated:          March 16, 2021
                New York, NY
                                                             _____________________________
                                                             Ronnie Abrams
                                                             United States District Judge
